USDC SDNY

 

~y ;
Ballard Spahr DOCUMENT
ee ELECTRONICALLY FILED

DOC #:
DATE FILED: 7/14/2021

160 Broadway, 19ch Floor

New York, NY tooto-<820 _— _ - -

TEL 212.223.0200 Fax: 212.223.1942

WAK 212 sou.oaa DaleyA@ballardspahr.com

www. ballardspahie.com

July 13, 2021

By Electronic Filing

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Jaimy Pena, individually and on behalf of all others similarly situated, v. ARS
National Services Inc., Case No. 1:21-CV-04571 (S.D.N.Y.)

Dear Judge Torres:

On behalf of Defendant ARS National Services Inc. (“ARS” or “Defendant”), I write
to request a two-week extension of Defendant’s time to answer or otherwise respond to
Plaintiff's Complaint in the above-referenced action. Plaintiff's counsel has consented to the
proposed extension.

Defendant’s answer or other response is currently due on July 16, 2021, and the
proposed extension would adjourn that deadline until July 30, 2021. This is the second request
for an extension and the proposed extension would affect the deadline set forth in the initial
pretrial scheduling order. The parties request that the deadline to submit the joint Case
Management Plan be extended until August 13, 2021.

This motion is made in good faith and for a proper purpose, and good cause supports
the motion. The parties are engaging in discussions regarding Plaintiff's claims and their
respective positions. Thus, the extension serves the interests of the Court and the parties and
may help preserve judicial resources.

Thank you for your consideration of this request.

GRANTED in part, DENIED in part. Defendant shall answer or otherwise respond to the complaint by July 30,
2021. The parties’ request to extend the case management plan deadline is DENIED.

SO ORDERED. }-
Dated: July 14, 2021
New York, New York ANALISA TORRES
United States District Judge
